DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Drawings
2.         The drawings were received on 12/14/2020.  These drawings are accepted.

Response to Amendment
3.          In response to the amendments received in the Office on 12/14/2020, the Office acknowledges the current status of the claims: claims 1-6, 8-13, and 15-20 have been amended, and no new matter appears to be added.
4.          In response to the amendments received in the Office on 12/14/2020, the rejections of claims 1-20 under 35 USC §112(b) have been withdrawn.
5.          In response to the amendments received in the Office on 12/14/2020, the rejections of claims 1-8 under 35 USC §112(a) have been withdrawn.
6.          In response to the amendments received in the Office on 12/14/2020, the objections of claims 1, 2, 9, and 16 have been withdrawn.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



            a) Claims 5, 12, and 19 recite “the forwarding table”. There is insufficient antecedent basis for this limitation within the claim.
            b) Claims 6, 13, and 20, dependent upon 5, 12, and 19, respectively, do not satisfy the deficiencies of their respective base claims and are also rejected.

Claim Rejections - 35 USC § 103
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2005/0163079 A1 to Taniuchi et al. (hereinafter “Taniuchi”) in view of United States Patent Application Publication 2015/0280928 A1 to Tessmer et al. (hereinafter “Tessmer”).
            Regarding Claim 1, Taniuchi discloses a gateway for use with a demilitarized zone (DMZ) host and a Hotspot client (Taniuchi: Figure 6 with [0074-0081] – corresponds to x-HA with a DMZ host, element 605, IPsec gateway, element 606, and mobile node (MN), element 607. In terms of being a hotspot client, Taniuchi further suggests the MN is hotspot-capable as described in [0120] and [0193].), said gateway comprising:
     a communication module operable to receive a communication packet from a public network, the communication packet received from the public network having a transparent Ethernet bridging encapsulation header (Taniuchi: [0070-0071] and [0106-0109] – corresponds to routing/communication utilizing protocols for Ethernet interfacing and encapsulating IP packets.) and a payload having a destination media access control (MAC) address (Examiner notes all encapsulated packets “encapsulate” a payload. See Taniuchi at [0069-0072] – the communication flow is operative to utilize TCP/IP, which includes at least a destination 
            Although Taniuchi discloses forwarding a communication packet to a DMZ host or a hotspot client based on an address of an encapsulated packet (Taniuchi: Figure 6 with [0070-0081] – this communication includes tunneling the packet between the MN, DMZ, and the gateway.), Taniuchi does not expressly disclose a processing module, coupled to the communication module, the processing module configured to execute program instructions to determine whether the communication packet received by the communication module is a Unicast communication packet or a Multicast communication packet based on the destination MAC address, nor does Taniuchi expressly disclose the tunneling protocol is a generic routing encapsulation protocol.
            However, these features are not new or novel in the presence of Tessmer. Tessmer discloses determin[ing] whether the communication packet is a Unicast communication packet or a Multicast communication packet based on the destination MAC address (Tessmer: [0027-0029] and [0093] – determining whether a packet is unicast, broadcast, or multicast based on an encapsulated MAC address.). Tessmer further suggests the tunneling protocol utilizes GRE (Tessmer: [0001]). Tessmer further discloses determining that the communication packet is a Multicast communication packet, and clones a copy of the Multicast communication packet and forwards the copy of the Multicast communication packet to both the host and the client (Tessmer: [0096-0107] – a packet is determined to be a multicast packet for replication to be sent to machines on an overlay network and a bridged network.).

            Regarding Claim 5, the combination of Taniuchi and Tessmer discloses the gateway of claim 1, wherein Tessmer further discloses further comprising:
     a bridging module, coupled to the processing module, the bridging module determining whether the destination MAC address matches a Hotspot client MAC address stored in the forwarding database table (Tessmer: [0037] – gateway performs bridging by mapping destination MAC addresses in order to forward encapsulated packets.),
     wherein said processing module is operable to instruct said communication module to forward the communication packet to the client when the destination MAC address coincides with the client MAC address (Tessmer: [0037] – gateway performs bridging by mapping destination MAC addresses in order to forward encapsulated packets.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the DMZ/hotspot system of Taniuchi in view of the tunneling system of Tessmer to determine destinations of a packet for the reasons of efficiently bridging a plurality of physicals networks to an overlay network.
            Regarding Claim 7, the combination of Taniuchi and Tessmer discloses the gateway of claim 1, wherein Taniuchi further discloses said communication module is operable to receive the communication packet within one of the group consisting of Internet Protocol version 4 and Internet Protocol version 6 (Taniuchi: [0120] – the reception of an IP address suggests either an IPv4 or IPv6 address, as is well-known in the art.).

            Claims 8, 12, and 14, directed to a method embodiment of claims 1, 7, and 5, recite similar features as claims 1, 5, and 7, respectively, and are therefore rejected upon the same grounds as claims 1, 5, and 7. Please see above rejections of claims 1, 5, and 7.
            Claims 15 and 19, directed to an article of manufacture embodiment of claims 1 and 5, recite similar features as claims 1 and 5, respectively, and are therefore rejected upon the same grounds as claims 1 and 5. Please see above rejections of claims 1 and 5.            

Allowable Subject Matter
13.        Claims 6, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.         Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0145911 A1 to O’Brien et al. at [0024].

17.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 2, 2021